 Case 6:19-cr-00036-H-BU Document 38 Filed 05/15/20              Page 1 of 1 PageID 82



                         IINITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                             SAN ANGELO DTVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                          NO. 6:19-CR-036-01-H

JUAN ANTONTO SANDOVAL (1),
   Defendant.


            ORDER ACCEPTING REPORT AND RECOMMENDATION
               OF THE UMTED STATES MAGISTRATE JIJDGE
                     CONCERNING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       oareautay   d4ozo

                                                  S     SLEY      RIX
                                                      STATES DISTRICT JUDGE
